DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, the expression “the air supply hood” is indefinite because it is not clear as to which of the previously defined air supply hoods is being referred to. It is suggested to be changed to “the air supply hoods”.
In claim 3, line 4, the expression “its front end” is indefinite because it is not clear as to which structure is being referred to as “its”.
Other claims are also indefinite because they depend from an indefinite base claim.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean reference (KR 20130124037) in view of Korean reference (KR 10-1276455) and Kurth (US 2,106,458).
KR ’037 (Fig. 1) shows a ventilation system for a subway platform comprising an air supply duct in connection with air blower 10 for supplying air to the interior of the subway platform, an exhaust duct in connection with air blower 20 for moving air to the outside, and a plurality of air supply hoods 11 and exhaust hoods 21.
KR ‘455 discloses a duct arrangement including supply duct 50 and exhaust duct 40, wherein the supply and exhaust ducts include a plurality of supply hoods and exhaust hoods arranged apart from each other in the direction of air flows along the respective supply and exhaust ducts.
Kurth discloses a configuration of air distributing device.
In view of KR ‘455, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to selectively extend the subway platform of KR ‘037 longer along the railway line to allow serving more passengers, and to include a longer duct arrangement and hood arrangement, similar to that taught in KR ‘455, to provide adequate air ventilation in such longer subway platform. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to also configure the air supply hoods in the structure of KR ‘037 with an air distribution configuration, similar to that taught by Kurth, to enhance air distribution, wherein the air distributing devices/air supply hoods in the structure of KR ‘037, as modified, is readable as being inclined downward at an angle toward at least one of the sides of the subway platform. The structure of KR ‘037, as modified, is considered to include the combinations of features of instant claims 1-2.
Regarding instant claim 3, consider the air supply hood shown in Figs. 1-2 of Kurth. The structure of KR ‘037, as modified, is considered to include similar air supply hoods with features as claimed, wherein air flows to the interior of the subway platform at the front end of the hood body, and the air guides inside the hood body are configured to guide supply air in opposite directions.
Regarding instant claims 4-6, consider the hood body and air guides of the air supply hood shown in Figs. 1-2 of Kurth. The structure of KR ‘037, as modified, is considered to include similar features.
Claim(s) 1 and 3-7 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean reference (KR 20130124037) in view of Korean reference (KR 10-1276455) and Kurth (US 2,144,631).
KR ‘037 and KR ‘455 are applied above.
Kurth, Fig. 4, shows an air distributing device including an outer part 2 forming a hood body, and inner parts 2 forming air guides, which form downstream forward air guides and upstream reverse air guides, and wherein the most upstream reverse air guide among the reverse air guides has a smaller angle than the reverse air guide downstream thereof.  In view of Kurth, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to also configure the air supply hoods in the structure of KR ‘037 with an air distribution configuration, similar to that taught by Kurth, to enhance air distribution. The structure of KR ‘037, as modified, is considered to include the combinations of features of instant claims 1 and 3-7.
Claim(s) 1, 3-6 and 8 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean reference (KR 20130124037) in view of Korean reference (KR 10-1276455) and Chinese reference (CN 201371012).
KR ‘037 and KR ‘455 are applied above.
The CN reference, Fig. 1, shows air hood including an outer part forming a hood body, and inner parts forming downstream forward air guides and upstream reverse air guides, wherein there are four upstream reverse air guides, and two forward air guides (shown in Fig. 1). In view of Kurth, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to also configure the air supply hoods in the structure of KR ‘037, as modified, with an air distribution configuration, similar to that taught by Kurth, to enhance air distribution. The structure of KR ‘037, as modified, is considered to include the combinations of features of instant claims 1, 3-6 and 8.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sharp (US 2014/0260692) discloses a ventilation system including air supply and exhaust ducts. Korean reference (KR 20-0317598) and Sugawara (US 4,556,172) disclose configurations of air supply hoods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617